Filed 1/8/14 In re A.G. CA4/3



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


In re A.G., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
                                                                       G048148
     Plaintiff and Respondent,
                                                                       (Super. Ct. No. DL043281)
         v.
                                                                       OPINION
A.G.,

     Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County, Jane Shade,
Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Affirmed.
                   Jan B. Norman, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, A. Natasha Cortina and
Kristen Kinnaird Chenelia, Deputy Attorneys General, for Plaintiff and Respondent.
                                             *               *               *
                                       INTRODUCTION
              A police officer observed A.G. (the minor) running across a busy street,
after dark, in front of oncoming traffic. The officer attempted to stop the minor to
caution him regarding his violation of Vehicle Code section 21954, subdivision (a). The
minor, however, ran away. The minor was eventually detained, and a petition was filed
in the juvenile court, alleging that the minor had resisted arrest, in violation of Penal
Code section 148, subdivision (a)(1). The juvenile court found the allegation to be true,
declared the minor to be a ward of the court, and placed him on probation.
              On appeal, the minor argues there was insufficient evidence he resisted
arrest. He argues the officer was not lawfully engaged in the performance of his duties
when he attempted to stop the minor. We reject the minor’s argument. The record
contains sufficient evidence that the officer witnessed the minor violating Vehicle Code
section 21954, subdivision (a), by failing to yield the right-of-way to vehicles near
enough to be an immediate hazard. Therefore, the juvenile court’s order is affirmed.


                    STATEMENT OF FACTS AND PROCEDURAL HISTORY
              About 9:00 p.m. on May 12, 2012, La Habra Police Officer Paul Lucifora
was in his patrol car in the area of Harbor Boulevard and Stearns Avenue.
Officer Lucifora saw the minor (then age 14) and a companion run from one side of
Harbor Boulevard to the other, in front of passing vehicles. Officer Lucifora made a
U-turn, and attempted to contact the minor and his companion, to warn them about the
dangers of running in front of traffic on Harbor Boulevard, which is a very busy street,
rather than using a crosswalk.
              When Officer Lucifora shined his patrol car spotlight on the minor, he ran
away from the patrol car and through a residential yard. Officer Lucifora, still in his
patrol car, intercepted the minor in an alley; he exited the car, identified himself as a
police officer, and told the minor to stop. The minor, however, continued to run away

                                              2
from Officer Lucifora, and hid behind a truck. When Officer Lucifora located the minor,
he detained him at gunpoint until other officers arrived. Officer Lucifora advised the
minor of his rights under Miranda v. Arizona (1966) 384 U.S. 436; the minor waived his
rights and said he was scared because Officer Lucifora was a police officer, which was
why he ran away.
              In a petition filed pursuant to Welfare and Institutions Code section 602, it
was alleged that the minor committed misdemeanor resisting arrest and obstructing a
police officer. (Pen. Code, § 148, subd. (a)(1).) The juvenile court found the allegation
to be true beyond a reasonable doubt. The minor was declared a ward of the court and
placed on probation. The minor timely appealed from the dispositional order.


                                        DISCUSSION
              The minor argues there was insufficient evidence to support the true finding
on the allegation of resisting arrest. The same substantial evidence standard of review in
adult criminal cases is applicable in juvenile proceedings involving criminal acts. (In re
Roderick P. (1972) 7 Cal.3d 801, 809.) “In considering the sufficiency of the evidence in
a juvenile proceeding, the appellate court ‘must review the whole record in the light most
favorable to the judgment below to determine whether it discloses substantial evidence—
such that a reasonable trier of fact could find the defendant guilty beyond a reasonable
doubt. We must presume in support of the judgment the existence of every fact the trier
of fact could reasonably deduce from the evidence [citation] and we must make all
reasonable inferences that support the finding of the juvenile court. [Citation.]’” (In re
Babak S. (1993) 18 Cal.App.4th 1077, 1088-1089.)
              With respect to the crime of resisting arrest under Penal Code section 148,
subdivision (a)(1), “[t]he legal elements of that crime are as follows: ‘“(1) the defendant
willfully resisted, delayed, or obstructed a peace officer, (2) when the officer was
engaged in the performance of his or her duties, and (3) the defendant knew or reasonably

                                             3
should have known that the other person was a peace officer engaged in the performance
of his or her duties.”’ [Citation.]” (Yount v. City of Sacramento (2008) 43 Cal.4th 885,
894-895.)
              The minor claims there was insufficient evidence to support the true finding
on the allegation that he resisted arrest because the prosecutor failed to prove
Officer Lucifora was engaged in the performance of his duties when he attempted to stop
the minor after witnessing him jaywalk across Harbor Boulevard. Specifically, the minor
argues that the attempt to detain him was unlawful, as he had not engaged in any illegal
activities. We disagree. Officer Lucifora attempted to stop the minor because he had
witnessed the minor violate Vehicle Code section 21954, subdivision (a), which provides:
“Every pedestrian upon a roadway at any point other than within a marked crosswalk or
within an unmarked crosswalk at an intersection shall yield the right-of-way to all
vehicles upon the roadway so near as to constitute an immediate hazard.”
Officer Lucifora testified that the minor and his companion ran across Harbor Boulevard,
which is a “very busy road.” The minor was not in a marked crosswalk, and ran “in front
of passing vehicles.” This conduct occurred about 9:00 p.m., when it was dark outside.
The minor’s actions constituted a violation of Vehicle Code section 21954,
subdivision (a). Therefore, Officer Lucifora was acting within the scope of his duties
when he attempted to stop the minor to caution him.
              People v. Ramirez (2006) 140 Cal.App.4th 849, on which the minor relies,
is easily distinguishable. In People v. Ramirez, the defendant pleaded guilty to carrying a
concealed firearm. (Id. at p. 851.) He argued on appeal that the evidence of the firearm
should have been suppressed because it was located during an unlawful detention for
violating Vehicle Code section 21954, subdivision (a). (People v. Ramirez, supra, at
pp. 851-852.) The police officer had observed the defendant walking diagonally across
an intersection controlled by a four-way stop. (Id. at pp. 853-854.) When the police
officer’s patrol car pulled up to one of the stop signs at the intersection, the defendant

                                              4
turned around and walked back across the street. (Id. at pp. 851-852.) When the police
officer pulled up to the defendant and said he wanted to speak with him, the defendant
turned and ran. (Id. at p. 852.)
                The appellate court concluded the defendant had not violated Vehicle Code
section 21954, subdivision (a), so no legal basis existed for his detention, and the search
that resulted in finding the firearm was unlawful. (People v. Ramirez, supra, 140
Cal.App.4th at p. 854.) As to the alleged Vehicle Code violation, the court held: “The
fact that Ramirez was not in a crosswalk while a car was on the roadway does not mean
he was crossing in violation of section 21954, subdivision (a), only that he was required
to use a high degree of care [citations], and the manner in which he was crossing did not
automatically give the officer (or any motorist) the right to claim the right-of-way
[citation]. The rights of pedestrians and automobile drivers are reciprocal [citation], and
the only practical effect of subdivision (a) of section 21954 is that a pedestrian crossing
outside a crosswalk must yield the right-of-way to passing automobiles so that he does
not constitute an immediate hazard to others on the road [citation].” (Id. at p. 852.)
Additionally, the court noted: “What did the officer see? A man crossing an intersection
diagonally who was already three-quarters of the way from one side of the street to the
other. There was no crosswalk, but the intersection was controlled by four-way stop
signs, and the only visible vehicle was the officer’s patrol car, which not even the officer
suggested posed an ‘immediate hazard’ to either Ramirez or the officer or his vehicle or
anyone else. In short, there was no violation of section 21954, subdivision (a), and there
was no way that the officer could have believed there was a violation.” (Id. at
pp. 853-854.)
                In the present case, by contrast, the testimony of Officer Lucifora
established that the minor did present an immediate hazard to himself and others by
running across a very busy street, in the dark, in front of oncoming traffic.
Officer Lucifora was justified in believing the minor had violated Vehicle Code

                                               5
section 21954, subdivision (a), and was, therefore, lawfully performing his duties when
he attempted to stop the minor and caution him.


                                      DISPOSITION
             The order is affirmed.




                                                  FYBEL, J.

WE CONCUR:



O’LEARY, P. J.



ARONSON, J.




                                            6